Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application has been amended as follows: 

In claim 1, line 22, and claim 14, line 16, amend “the suitcase” to “a suitcase” in order to overcome a potential indefinite rejection.  In claims 2, 6, 15, and 17, change “a suitcase” to “the suitcase.”

Although “A suitcase-integrated drying system” is recited in the preamble, a “suitcase” is not.  Under a reasonably broad claim construction, in light of the accompanying specification, the second suitcase recitation lacks a positive antecedent basis, such that the second recitation renders the claim indefinite.  The first suitcase recitation is construed as a modifier to an integrated drying system and not a suitcase.  Hence this amendment is made to overcome indefiniteness of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this application may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753